IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SEAN LOMAX,                                 :   No. 269 EAL 2021
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
ALEX DESANTIS, IN HIS PERSONAL              :
CAPACITY, CITY OF PHILADELPHIA              :
OFFICE OF THE INSPECTOR GENERAL             :
AND NICOLE HARRINGTON, IN HER               :
PERSONAL CAPACITY, CITY OF                  :
PHILADELPHIA OFFICE OF THE                  :
INSPECTOR GENERAL AND ANTHONY               :
ERACE, IN HIS PERSONAL CAPACITY,            :
CITY OF PHILADELPHIA OFFICE OF THE          :
INSPECTOR GENERAL AND DELORES               :
DAVIS, IN HER PERSONAL CAPACITY,            :
CITY OF PHILADELPHIA DEPARTMENT             :
OF REVENUE,                                 :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.